In a condemnation proceeding, the claimant appeals, on the ground of inadequacy, from a judgment of the Court of Claims (Mignano, J.), dated August 13, 2003, which, after a nonjury trial, is in its favor and against the defendant in the principal sum of only $134,250.
Ordered that the judgment is affirmed, with costs.
To improve a portion of Route 59 in Rockland County, the defendant, State of New York, appropriated approximately 15,395 square feet of a parcel belonging to the claimant, Rockland Development Associates. Further, part of the parcel was subject to a temporary easement while the construction on Route 59 was completed.
The Court of Claims providently adopted the defendant’s appraiser’s assessment of consequential damages flowing from the taking in fee (cf. Matter of CNG Transmission Corp., 273 AD2d 726, 728 [2000] [within court’s broad discretion to accept or reject expert testimony in determining the value of condemned property]). The court’s findings were well within the range of values of the competing appraisals and should be affirmed, as the claimant has failed to establish any ground that would require this Court to increase the award for consequential dam*382ages to the subject property (see Gold-Mark 35 Assoc. v State of New York, 210 AD2d 377, 379 [1994]).
Moreover, the court’s finding as to damages for the temporary easement appropriated by the defendant was supported by the evidence and should not be disturbed (see Village of Highland Falls v State of New York, 44 NY2d 505, 507 [1978]; Matter of County of Nassau [Minkin], 148 AD2d 533, 534 [1989]).
The claimant’s remaining contention is without merit. Santucci, J.E, Crane, Skelos and Lifson, JJ., concur.